   Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 1 of 20




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ALABAMA AGGREGATE, INC., a               )
domestic corporation, and                )
DONALD R. RAUGHTON, SR.,                 )
                                         )
        Plaintiffs,                      )
                                         )     CIVIL ACTION NO.
        v.                               )      2:21cv357-MHT
                                         )           (WO)
POWERSCREEN CRUSHING AND                 )
SCREENING, LLC., a foreign               )
corporation, et al.,                     )
                                         )
        Defendants.                      )

                        OPINION AND ORDER

       Plaintiffs Alabama Aggregate, Inc., and Donald R.

Raughton, Sr. commenced this lawsuit in an Alabama state

court    against      defendants     Powerscreen       Crushing         and

Screening, LLC; Terex Corp.; Terex USA, LLC; Caterpillar

Inc. (otherwise known as CAT); and Dustin White.               Alabama

Aggregate and Raughton bring various state-law claims

arising out of their purchase from Powerscreen of certain

equipment manufactured by Terex USA, Terex Corp., and

CAT.    Terex USA removed the lawsuit to this court under

28 U.S.C. §§ 1332, 1441, and 1446 (diversity), contending
   Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 2 of 20




that     White,   the      only       non-diverse      defendant,       was

fraudulently          joined          and     thus     that        federal

diversity-of-citizenship jurisdiction existed.

       This   cause   is   now    before      the    court    on   Alabama

Aggregate and Raughton’s motion to remand, in which they

contend that White was not fraudulently joined.                         For

reasons that follow, the court agrees with Terex USA and

concludes that White was fraudulently joined.                  The court

will    dismiss   White    as     a    defendant     and   deny    Alabama

Aggregate and Raughton’s motion to remand.

       However, the court is still concerned as to whether

it has removal jurisdiction:                As explained later, Terex

USA has failed to allege properly in its notice of removal

the “citizenship” of certain parties.                  The court will,

nevertheless, provide Terex USA an opportunity to cure

that jurisdictional deficiency; if it fails to do so,

this case will be remanded, albeit for a reason unrelated

to White’s joinder.




                                       2
   Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 3 of 20




                         I. Remand Standard

    Federal courts are courts of limited jurisdiction.

See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375 (1994).      A federal court may hear a case only if it

is authorized to do so by the United States Constitution

or by Congress.       See id. at 377.         A federal court may

assert    jurisdiction     where    the    amount     in   controversy

exceeds $ 75,000, exclusive of costs and interests, and

the parties are citizens of different States.                   See 28

U.S.C. § 1332(a).     When an action is filed in state court,

but the amount in controversy is sufficient and there is

complete diversity, federal law gives the defendant the

right to remove the action to federal court.                    See 28

U.S.C. § 1446.

    Because      removal      raises      significant       federalism

concerns, the removal statute, 28 U.S.C. § 1441, must be

strictly construed.         See Shamrock Oil & Gas Corp. v.

Sheets,    313    U.S.    100    (1941).        All    doubts     about

federal-court jurisdiction must be resolved in favor of

a remand to state court.         See Burns v. Windsor Ins. Co.,
                                   3
   Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 4 of 20




31 F.3d 1092, 1095 (11th Cir. 1994).                     When a case is

removed from state court, the burden is on the party that

removed the action to prove federal-court jurisdiction.

See id.



                             II. Background

    In its notice of removal, Terex USA alleges the

following:     Alabama Aggregate is an Alabama corporation.

Raughton is a “resident” of Alabama.                    Powerscreen is a

limited liability company with one member, who is a

Kentucky     “resident,”          and   with    a   principal     place   of

business     in   Kentucky.             Terex   Corp.    is   a   Delaware

corporation       with   a    principal         place   of    business    in

Connecticut.       Terex USA is a Delaware limited liability

company with one member--Terex Corp.--and a principal

place   of   business        in    Connecticut.         White,    a   sales

associate employed by Powerscreen, is a “resident” of

Alabama.

    In their complaint, Alabama Aggregate and Raughton

allege the following:             Alabama Aggregate purchased from

                                        4
     Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 5 of 20




Powerscreen four pieces of equipment manufactured by CAT,

Terex Corp, and Terex USA. Raughton served as a guarantor

of the contracts of sale for Alabama Aggregate.                           The

equipment is defective.

      Alabama Aggregate and Raughton’s complaint states

seven causes of action under state law arising from the

sale and manufacture of the equipment.



                      III. Fraudulent Joinder

      In order for diversity jurisdiction to be proper,

there must be complete diversity between the parties,

which means that no plaintiff may be a citizen of the

same State as any defendant.             See Strawbridge v. Curtiss,

7 U.S. 267 (1806).             Terex USA concedes that Alabama

Aggregate, Raughton, and White are not diverse.                           It

contends, however, that White was fraudulently joined.

If a defendant was fraudulently joined, his citizenship

is    not    considered      for    the    purpose     of   determining

diversity jurisdiction.



                                     5
     Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 6 of 20




       A removing party who alleges fraudulent joinder “has

the burden of proving that either: (1) there is no

possibility the plaintiff can establish a cause of action

against the resident defendant; or (2) the plaintiff has

fraudulently         pled   jurisdictional         facts    to    bring    the

resident defendant into state court.”                   Pacheco de Perez

v.   AT&T     Co.,    139   F.3d   1368,       1380   (11th      Cir.    1998)

(citations omitted).          That burden “is a heavy one”; if

the plaintiff states “even a colorable claim against the

resident defendant, joinder is proper and the case should

be remanded to state court.”                 Id.   A district court must

base    its   determination        of       whether   the   plaintiff      has

stated a colorable claim upon the plaintiff’s pleadings

at the time of removal, supplemented by any affidavits

submitted by the parties.                   See id.   It must “evaluate

factual allegations in the light most favorable to the

plaintiff      and     resolve     any        uncertainties      about     the

applicable law in the plaintiff’s favor.”                   Id.    However,

where the defendant has submitted affidavits contesting

facts alleged by the plaintiff, the court cannot resolve

                                        6
      Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 7 of 20




those facts in the plaintiff’s favor based solely on

unsupported allegations in the complaint.                   See Legg v.

Wyeth, 428 F.3d 1317, 1323 (11th Cir. 2005).                     “Rather,

the     plaintiff     generally     must    come    forward     with   some

evidence       to    dispute     the    sworn      statements     in       the

affidavit.”         Shannon v. Albertelli Firm, P.C., 610 Fed.

Appx. 866, 871 (11th Cir. 2015) (citing Legg, 428 F.3d

at 1323–25).

       Terex USA argues that White was fraudulently joined

because Alabama Aggregate and Raughton have not provided

a   factual      basis    for,    and   therefore      cannot    possibly

establish, a cause of action against White.                       Alabama

Aggregate and Raughton argue that Terex USA has failed

to carry its burden of proof.1



    1. Alabama Aggregate and Raughton also argue that
Terex USA’s notice of removal is deficient because the
other defendants did not consent to the removal, as
required by 28 U.S.C. § 1446(b)(2)(A).   See Motion to
Remand at ¶¶ 6–7, 17 (Doc. 16).     They are mistaken.
Powerscreen, Terex Corp., and CAT timely filed notices
of consent.   See Def.’s Ex. C, Notices of Consent to
Removal at ¶¶ 4–5 (Doc. 1-14). Although White did not,
he was not required to, because he had not been served
at the time the removal petition was filed.        See
                           7
   Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 8 of 20




    The court agrees with Terex USA.               Alabama Aggregate

and Raughton state the following claims against each of

the defendants:

  ‐ Breach of contract;

  ‐ Fraudulent misrepresentation, and/or suppression of

    material facts, and/or deceit in violation of Alabama

    Code §§ 6-5-101, 6-5-102, 6-5-103, 6-5-104;

  ‐ Private nuisance;

  ‐ Unjust enrichment;

  ‐ Violation of the Alabama Heavy Equipment Dealer Act,

    Ala. Code § 8-21B-1 et seq.;

  ‐ Breach of warranty of merchantability; and

  ‐ Breach     of    implied     warranty     of    fitness     for     a

    particular purpose.

    To prevail on their breach-of-contract claim against

White, Alabama Aggregate and Raughton must prove, among

other things, that they entered into a contract with



Retirement Systems of Alabama v. Merrill Lynch & Co., 209
F. Supp. 2d 1257, 1262 n.8 (M.D. Ala. 2002) (Albritton,
C.J.).
                            8
   Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 9 of 20




White.     “An agent does not become a party to a contract

made on behalf of a disclosed principal unless the agent

and the third party so agree.”                 Restatement (Third) of

Agency § 6.01.      “A principal is disclosed when the third

party has notice than an agent is acting for a principal

and has notice of the principal’s identity.”                       Id.    It is

undisputed that White acted as Powerscreen’s agent during

the entirety of the events giving rise to this lawsuit,

and that Alabama Aggregate and Raughton knew he was

acting as such.      And Alabama Aggregate and Raughton have

not alleged that White agreed to become a party to any

contract    made    on    Powerscreen’s            behalf.         They   have

therefore failed to allege facts sufficient to support

their breach-of-contract claim against White.

    To      prevail           on     a       claim         of      fraudulent

misrepresentation,        suppression         of    material       facts,   or

deceit against White, Alabama Aggregate and Raughton must

prove,     among    other          things,     that        White     made     a

misrepresentation        of    a   material        fact,    see    Ala.   Code

§§ 6-5-101, 6-5-103, 6-5-104, or that he suppressed a

                                      9
  Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 10 of 20




material fact that he was obligated to communicate, see

Ala. Code § 6-5-102.            To that end, Alabama Aggregate and

Raughton         allege        only      that      White     fraudulently

misrepresented          that     the    equipment    would       be   “in    an

operable and ‘new’ condition,” and that it would be

equipped with a CAT engine.2                 Second Amended Complaint at

¶¶ 32, 35, 42 (Doc. 1-7).              White, however, asserts in an

affidavit    that       he      did    not    advertise    the    machines,

negotiate the terms or conditions of their sale, or “make

any statements or representations about these machines

to Alabama Aggregate or Mr. Raughton,” and that his only

involvement in the sale of the machines consisted of

sitting     in     on     two     meetings       between   Raughton         and



    2. Alabama Aggregate and Raughton claim that White
“fraudulently and deceitfully ... suppressed and/or
concealed facts from the Plaintiff.”     Second Amended
Complaint at ¶ 31 (Doc. 1-7). But they have alleged no
facts to support that claim. And even had they alleged
that White concealed that the equipment was not in
operable condition and equipped with a CAT engine, they
could not prevail against White, because they have not
alleged any special circumstance that might give rise to
a duty to disclose. See Montgomery Rubber, 308 F. Supp.
2d at 1299.

                                        10
  Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 11 of 20




Powerscreen’s president, and sending certain financing

agreements, which he did not prepare, to Terex.3                Def.’s

Ex. D, White Decl. at ¶¶ 4–5 (Doc. 1-15).                      Alabama

Aggregate    and    Raughton      have     offered      no   evidence

contradicting White’s assertions.4           Absent such evidence,

the court cannot resolve this factual dispute in their

favor.   See Legg, 428 F.3d at 1323.             Alabama Aggregate

and Raughton have therefore failed to provide evidence

sufficient to support their fraud and misrepresentation

claim against White.




    3. White also asserts that, after Alabama Aggregate
bought the machines, he received telephone calls from the
company concerning problems with the machines, and that
he “directed them to the appropriate people who handle
service requests or warranty claims.”      Def.’s Ex. D,
White Decl. at ¶¶ 4–5 (Doc. 1-15).

    4. Although Alabama Aggregate and Raughton contend
that “the only proper way for this matter to be
investigated so to [sic.] protect the rights of the
Plaintiffs would be through the process of discovery in
the state court,” Motion to Remand at ¶ 13 (Doc. 16),
they have not requested discovery from this court. The
court therefore declines to consider whether discovery
is warranted.
                           11
  Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 12 of 20




    To prevail on their private-nuisance claim against

White, Alabama Aggregate and Raughton must prove, among

other things, that White owed them a legal duty of care

under a theory of nuisance, and that he breached that

duty, thereby proximately causing them an injury.                   See

Tipler v. McKenzie Tank Lines, 547 So. 2d 438, 440–41

(Ala. 1989).     They must also prove that White’s breach

was continuous or recurring.           See Banks v. Harbin, 500

So. 2d 1027, 1029 (Ala. 1986).             Alabama Aggregate and

Raughton have alleged no facts to suggest that White owed

them any duty of care with regard to the sale of the

equipment.    And Alabama Aggregate and Raughton have not

alleged that White, or any other defendant, committed a

breach of duty that was continuous or recurring.5                  They



    5. Alabama Aggregate and Raughton allege that White
committed acts that caused them injurious consequences
of lasting duration. See Motion to Remand at ¶ 48 (Doc.
16) (“[T]he Defendants’ actions created and continue to
create   inconvenience  and   monetary   harm  to   the
Plaintiffs.”). But that does not a nuisance make. See
McCalla v. Louisville & N.R. Co., 50 So. 971, 972 (Ala.
1909) (“There is a wide difference between tort,
constituting an invasion of personal or contract right,
and nuisance. The former expends its force in one act,
                           12
  Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 13 of 20




have    therefore    failed       to   allege    facts   sufficient      to

support their private-nuisance claim against White.

       To prevail on their unjust-enrichment claim against

White, Alabama Aggregate and Raughton must prove either

that     White   holds        money    that,    in    equity   and    good

conscience, belongs to them, or that White holds money

that was improperly paid because of mistake or fraud.

See Avis Rent A Car Systems, Inc. v. Heilman, 876 So. 2d

1111,    1123    (Ala.       2003).     “Where    a   plaintiff      cannot

maintain a fraudulent misrepresentation claim against a

defendant, that plaintiff will not be permitted a viable

claim of unjust enrichment which is based on an untenable

fraudulent misrepresentation claim.” Southern v. Pfizer,

Inc., 471 F. Supp. 2d 1207, 1219 (N.D. Ala.) (Hopkins,

J.).    As explained above, Alabama Aggregate and Raughton

cannot    maintain       a    fraudulent-misrepresentation            claim

against     White.           It   is    only     on   their    untenable




although injurious consequences may be of lasting
duration. A nuisance involves the idea of continuity or
recurrence.”).
                          13
     Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 14 of 20




fraudulent-misrepresentation claim, however, that they

base their claim of unjust enrichment against White.

Alabama Aggregate and Raughton have therefore failed to

allege         facts       sufficient        to        support      their

unjust-enrichment claim against White.6

       To prevail on their claim that White violated the

Alabama Heavy Equipment Dealer Act, Ala. Code § 8-21B-1

et seq., Alabama Aggregate and Raughton must prove, among

other things, that at the time of the events giving rise

to     their      lawsuit,      White      was    an     agent     of      a




    6.      Alabama     Aggregate      and     Raughton’s
unjust-enrichment claim also fails because they have
provided no evidence that White holds money that
rightfully belongs to them, or that they paid as a result
of mistake or fraud. White asserts in an affidavit that
he “never owned or had title to the machines,” and that
he “did not sell these machines to Alabama Aggregate.”
Def.’s Ex. D, White Decl. at ¶ 4 (Doc. 1-15). Alabama
Aggregate and Raughton have offered nothing to contradict
those assertions.    The court therefore cannot resolve
this factual dispute in their favor. See Legg, 428 F.3d
at 1323.   Moreover, even if White received a bonus or
commission from the sale (which Alabama Aggregate and
Raughton do not allege), he would have received that
money from Powerscreen, not Alabama Aggregate and
Raughton.

                                     14
  Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 15 of 20




“corporation ... engaged in the manufacture, assembly,

or wholesale distribution of heavy equipment,”7 and that

White’s principal entered into an agreement concerning

the purchase or sale of heavy equipment with a “person,

corporation,     partnership,       or    other     business    entity

primarily engaged in the business of retail sales or

leasing of heavy equipment and heavy equipment parts.”

Ala. Code § 8-21B-3(8).        It is undisputed that White was

an agent of Powerscreen at the time of the events giving

rise to this lawsuit.          Alabama Aggregate and Raughton

have   not   alleged,     however,       that     Powerscreen    is     a

corporation engaged in the wholesale distribution of

heavy equipment, or that Powerscreen entered into an

agreement with any person, corporation, partnership, or

other business entity primarily engaged in the business

of retail sales or leasing of heavy equipment and heavy



    7. It appears that the Alabama Heavy Equipment Dealer
Act could be read to impose liability not only upon heavy
equipment suppliers and dealers, but upon their agents
as well.   See Ala. Code §§ 8-21B-2, 8-21B-3.     Without
reaching the issue, the court assumes that White could
be held liable under the Act.
                            15
  Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 16 of 20




equipment parts.          Alabama Aggregate and Raughton have

therefore failed to allege facts sufficient to support

their    claim    that       White   violated    the   Alabama     Heavy

Equipment Dealer Act.

    To    prevail       on     their      breach-of-warranty      claims

against White, Alabama Aggregate and Raughton must prove,

among other things, that White was the seller of the

equipment, and not merely the seller’s agent.                   See Ala.

Code §§ 7-2-313(1), 7-2-314(1), 7-2-315(1) (express and

implied warranty claims refer only to warranties created

by the seller of a product); Sealy, 257 So. 2d at 350;

see also Montgomery Rubber & Gasket Co., Inc. v. Belmont

Machinery Co., Inc., 308 F. Supp. 2d 1293, 1302–1303

(M.D. Ala. 2004) (Thompson, J.) (“While the proper remedy

for a breach of implied warranty resulting in purely

economic loss is against the seller ... only a principal,

and not a principal’s agent, is liable for an agent’s

actions that are within the agent’s authority.”).                  It is

undisputed       that    Powerscreen       was   the   seller    of   the

equipment, and that White was merely Powerscreen’s agent.

                                     16
  Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 17 of 20




Alabama Aggregate and Raughton have therefore failed to

allege         facts        sufficient            to      support         their

breach-of-warranty claims against White.

       Because      Alabama      Aggregate       and    Raughton    have    not

provided       a    factual      basis    for,    and    therefore      cannot

possibly establish, a cause of action against White,

White was fraudulently joined and must be dismissed.



                    IV. Allegations of Citizenship

       While       the   court    concludes       that    White     has    been

fraudulently joined, it finds that Terex USA’s notice of

removal is still jurisdictionally deficient in that it

does    not    properly       allege     the     citizenship      of   certain

remaining parties.

       To invoke removal jurisdiction based on diversity,

the notice of removal must distinctly and affirmatively

allege    each       party's      citizenship.           See   McGovern      v.

American Airlines, Inc., 511 F.2d 653, 654 (5th Cir.




                                         17
  Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 18 of 20




1975) (per curiam).8       The allegations must show that the

citizenship of each plaintiff is different from that of

each defendant.      See 28 U.S.C. § 1332.

      The notice of removal fails to meet this standard in

several respects.      First, an allegation that a party is

a "resident" of a State is not sufficient to establish

that a party is a "citizen" of that State.              Travaglio v.

Am. Exp. Co., 735 F.3d 1266, 1269 (11th Cir. 2013).

“Citizenship is equivalent to ‘domicile’ for purposes of

diversity jurisdiction ... [a]nd domicile requires both

residence in a state and ‘an intention to remain there

indefinitely....’” Id. (quoting McCormick v. Aderholt,

293 F.3d 1254, 1257 (11th Cir. 2002)).             The notice gives

the    "residence"     rather     than    the    "citizenship"          of

plaintiff Raughton, and is therefore insufficient to

establish his citizenship.



    8. In Bonner v. City of Prichard, 661 F.2d 1206,
1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
Court of Appeals adopted as binding precedent all of the
decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.

                                  18
  Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 19 of 20




       Second, Terex USA’s removal notice is insufficient

because it does not properly indicate the citizenship of

corporate            plaintiff     Alabama      Aggregate.        For   a

corporation, the notice must allege the citizenship of

both the State of incorporation and where the corporation

has its principal place of business.                       See 28 U.S.C.

§ 1332(c)(1); American Motorists Ins. Co. v. American

Employers' Ins. Co., 600 F.2d 15, 16 and n.1 (5th Cir.

1979) (per curiam).              The notice is insufficient because

it does not allege Alabama Aggregate’s principal place

of business.

       Finally, the removal notice is insufficient because

it does not properly indicate the citizenship of a party

that    is       a    limited     liability     company:     Powerscreen.

“[L]ike      a       limited     partnership,    a   limited    liability

company is a citizen of any state of which a member of

the company is a citizen.”              Rolling Greens MHP, L.P. v.

Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th

Cir.    2004).         The   notice   must    therefore      allege   “the

citizenships of all the members of the limited liability

                                      19
     Case 2:21-cv-00357-MHT-SRW Document 26 Filed 09/07/21 Page 20 of 20




company.”      Id.      The notice alleges that the sole member

of     the    company     is    an     individual,      Alan    Coalter,

butprovides only his residence, not his citizenship.

Therefore, the allegation is inadequate.                  See Travaglio

v. Am. Exp. Co., 735 F.3d at 1269.

                                     ***

       Accordingly, it is ORDERED as follows:

       (1) The motion to remand (Doc. 16) is denied.

       (2) Defendant        Dustin      White    is     dismissed      and

terminated as a party to this action.

       (3) The removing party has until September 14, 2021,

to amend the notice of removal to allege jurisdiction

sufficiently, 28 U.S.C. § 1653; otherwise this lawsuit

shall be remanded to state court.

       DONE, this the 7th day of September, 2021.

                                        /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE
